

116 S4851 IS: To designate the facility of the United States Postal Service located at 315 Addicks Howell Road in Houston, Texas, as the “Deputy Sandeep Singh Dhaliwal Post Office Building”.
U.S. Senate
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4851IN THE SENATE OF THE UNITED STATESOctober 23 (legislative day, October 19), 2020Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 315 Addicks Howell Road in Houston, Texas, as the Deputy Sandeep Singh Dhaliwal Post Office Building.1.Deputy Sandeep Singh Dhaliwal Post Office Building(a)DesignationThe facility of the United States Postal Service located at 315 Addicks Howell Road in Houston, Texas, shall be known and designated as the Deputy Sandeep Singh Dhaliwal Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Deputy Sandeep Singh Dhaliwal Post Office Building.